SENTENCIA
Vista la Estipulación sometida por las partes, la cual se hace formar parte de esta Sentencia como su Anejo 1, este Tribunal la acoge y aprueba para todos los fines legales pertinentes y ordena su fiel y estricto cumplimiento.
Como resultado de lo anterior, se deja sin efecto la pa-ralización del Escrutinio General dictada mediante nues-tra Resolución de 3 de abril de 2012 y se ordena la remi-sión del Mandato al Tribunal de Primera Instancia inmediatamente.

*411
Notifíquese inmediatamente por teléfono, por fax y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo, Interina.
(Fdo.) Larissa Ortiz Modestti

Secretaria del Tribunal Supremo Interina

[[Image here]]
*412ESTIPULACIÓN
1. Los funcionarios de los Partidos Politicos, del Presidente de la Comisión Estatal de Elecciones (CEE) y observadores del Partido independents Puertorriqueño (PIP) tendrán ante sí las listas de votación de las primarlas firmadas para ser contabilizadas y verificadas.
2. La lista de votación de la Primaria de cada Partido Político estará en posesión del Partido que lleva a cabo el escrutinio, visible a todos los funcionarios y observadores y a una distancia ya establecida que permita contar y observar la firma. El funcionario de la oposición estará ubicado en una posición en la mesa de escrutinio según el diagrama estipulado y que se hace formar parte de esto acuerdo de forma que le permita visibilidad sobre esta.
3. En aquellos casos en que como parte de los trabajos de las mesas surjan discrepancias entre el número de electores según la lista de votantes y los cuadres de actas de cotegio o de unidad, si después de agotados los recursos disponibles para resolver el descuadre (acta de incidencias, hoja de asistencia de funcionarios, papeletas protestadas, recusadas, en blanco, y añadidos a mano) persiste el descuadre, se procederá con el recuento de las papeletas del cargo afectado conforme la Regla 118 del Reglamento para las Elecciones Generales y Escrutinio General de 2008, aprobado el 7 de julio de 2008, según aplique.
4. Durante el proceso de contar las firmas se preservará la confidencialidad de los nombres de los electores y los funcionarios de colegio. A estos fines, se proveerá una cartulina para ocultar los nombres y dabs personales del elector. Cuando se Identifique alguna Irregularidad en las firmas, esta situación pasará a los funcionarios designados para evaluar este Upo de situación y éstos podrán referir el asunto a la Sub-Comisión Especial.
5. Durante el escrutinio genera! no se tomarán fotos ni notas de la lista de votación de electores.
6. Se comenzará el escrutinio con el Precinto 001 y hasta el Precinto 110.
*4137. Una vez se confeccione el Acta corregida y firmada, se entregará una copla a cada una de las Partes y pasará a las mesas de Control de Actas, Entrada de Datos (OSIPE) y Estadísticas de cada partido.
8. Cualquier controversia que surja en el proceso de) escrutinio no contemplada en este acuerdo, se atenderá de conformidad con la Resolución CEE-RS-12-21 emitida por el Presidente de la CEEde 27 de marzo de 2012.
POR TODO LO CUAL, las partes solicitan que este Honorable Tribunal tome conocimiento de los acuerdos contenidos en la presente estipulación y dicte sentencia de conformidad con la misma.
RESPETUOSAMENTE SOMETIDO.
En San Juan, Puerto Rico hoy 12 de abril de 2012
[[Image here]]
*414[[Image here]]
*415[[Image here]]
*416[[Image here]]